Citation Nr: 1745323	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the documents received on May 12, 2015, regarding the February 10, 2015 statement of the case continuing the denial of entitlement to increased ratings for major depressive disorder and headaches served as a timely substantive appeal.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Marine Corps from April 1962 to August 1966.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since transferred to the RO in Albuquerque, New Mexico.  No hearing was requested.


FINDINGS OF FACT

1.  On February 10, 2015, the RO issued a statement of the case (SOC) regarding the Veteran's claims for increased ratings for major depressive disorder and headaches.

2.  On May 12, 2015, the RO received a substantive appeal of the February 10, 2015 SOC, in an envelope postmarked May 6, 2015.


CONCLUSION OF LAW

The documents received by VA on May 12, 2015, do not constitute a timely or adequate substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.300, 20.302(b), 20.304, 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, in order to perfect an appeal to the Board, a substantive appeal must be filed within sixty (60) days from the date the SOC is mailed, or within the remainder of the one-year period from the date of mailing the notification of the rating decision, whichever is later, unless good cause is shown.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202 , 20.302(b).  The regulations also provide that if the Veteran submits additional pertinent evidence within one year of the notification of the determination being appealed, and that evidence requires the Veteran be provided with a supplemental statement of the case (SSOC), then the time to submit a substantive appeal shall be extended to sixty (60) days after the SSOC is mailed to the Veteran.  38 C.F.R. § 20.302(b)(2).  Otherwise, if a SSOC is provided then a thirty (30) day period from the date of mailing of the SSOC will be allowed for response. 38 C.F.R. § 20.302(c).

In a June 2012 rating decision, the RO granted the Veteran service connection for major depressive disorder at a rating of 50 percent from February 21, 2008, and a 10 percent rating for posttraumatic headaches associated with traumatic brain injury (previously evaluated as headaches, residual cerebral concussion) from October 23, 2008.  On August 14, 2012, the RO received a NOD for these claims only.  

On February 10, 2015, the RO issued a statement of the case (SOC) regarding the Veteran's increased rating claims for major depressive disorder and headaches associated with traumatic brain injury (previously evaluated as headaches, residual cerebral concussion).  The SOC was mailed to the same street address in Albuquerque, New Mexico, that is still listed as the Veteran's street address in VBMS, and to which documents from the RO are currently being sent.  While the SOC mistakenly listed the Veteran's zip code as "875002" rather than "87502," there is no indication in the claims file that the letter was returned, and the Veteran has made no argument that he did not receive the February 10, 2015 SOC.  April 11, 2015, is the date that is sixty days after February 10, 2015, and the deadline for filing a substantive appeal.  

On May 12, 2015, the RO received a substantive appeal (VA Form 9) from the Veteran.  The Veteran entered the date "March 9, 2015" on this form, but the letter sent to the VA was postmarked May 6, 2015.  On May 22, 2015, the RO informed the Veteran that his VA Form 9 was not timely filed.  On May 28, 2015, the RO received a notice of disagreement, stating that the Veteran's VA Form 9 was submitted via mail and fax to the VA on or about March 9, 2015.  

On January 6, 2017, the RO issued an SOC regarding the timely filing of the Veteran's VA Form 9.  The Veteran timely filed a VA Form 9 on February 14, 2017.  The appeal has now been certified to the Board.

The May 6, 2015 postmark associated with the Veteran's VA Form 9 strongly supports the finding that the VA Form 9 was submitted well after the April 11, 2015 deadline.  This evidence is weightier than the date physically entered into the VA Form 9 and Veteran's statements that the form was submitted earlier.  The evidence as a whole supports a finding that the Veteran's VA Form 9 was not timely filed.  


ORDER

The documents received on May 12, 2015, did not constitute a timely or adequate substantive appeal, and the Veteran's appeal is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


